Citation Nr: 0712890	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected endometriosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residual scar, status post cesarean 
section.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1987 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for 
endometriosis and residual scar, status post cesarean 
section, and assigned 10 percent disability evaluations, 
respectively.  The Los Angeles RO subsequently gained 
jurisdiction.  

In October 2005, the Board remanded this case in an effort to 
provide the veteran with a hearing before a Veterans Law 
Judge; as described below, however, the veteran was 
unreachable.  When an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d).



FINDING OF FACT

The last communication received from the veteran was in 
November 2002, and the RO has exhausted all available avenues 
in an attempt to garner a current address to provide due 
process and necessary evidentiary development. 



CONCLUSION OF LAW

The veteran has abandoned her claims for initial ratings in 
excess of 10 percent for endometriosis and residual scar, 
status post cesarean section, respectively.  38 C.F.R. § 
3.158 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As shown below, however, the veteran has not been heard from 
since November 2002 when she filed a VA Form 9 initiating a 
substantive appeal, and the Board is denying her claims 
because they have been abandoned.  See 38 C.F.R. § 3.158.  
Under this circumstance, the VCAA is inoperative.  See 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) 
(recognizing that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter).

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Under Diagnostic Code 7629, a 10 percent rating is authorized 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control; a 30 percent rating, for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment; and a 50 percent rating, the maximum, for lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, 
Diagnostic Code 7629.

Analysis

The claims cannot be granted for the reasons explained below.  

In September 2000, the veteran filed a claim of service 
connection for post-surgical scar from a cesarean section, 
and chronic pain syndrome due to surgery.  

At an October 2000 VA examination, the veteran stated that 
she currently had steady pain at 6/10 on the right side, and 
left-sided pain that was considerably less.  She was able to 
sleep comfortably for three to four hours, but then had to 
get up and move to relieve the pain.  The veteran stated that 
approximately six days out of 20 she declined work as an on-
call massage therapist due to pain.  The pain was not 
accompanied by any nausea or vomiting, or any change in bowel 
habits.  Physical assessment found a scar from the cesarean 
section, but otherwise had not offered additional information 
about the scar.  The diagnoses were chronic pelvic pain 
likely related to cesarean section while in-service, and rule 
out complex regional pain syndrome on the right.  

At a November 2000 VA examination, the examiner noted that 
the veteran was on Depo-Provera, with the response that it 
decreased the veteran's pain during her menstrual cycle.  
After physical assessment, the diagnosis was chronic pelvic 
pain following a cesarean section incision, which was sutured 
asymmetrically and possible endometriosis.  Lab findings 
showed benign cellular changes.  

On her November 2002 VA Form 9, the veteran stated that she 
had extensive bleeding and pain, which had been somewhat 
controlled by treatment.  She had to stop treatment, however, 
due to side effects.  The veteran stated that her scar was 
impacting her ability to stand correctly, and it caused a 
great deal of pain.  

A March 2001 VA new clinic consult noted a laparoscopy done 
in 1999 for treatment of adhesions, and the veteran reported 
that the pain was worse after the procedure.  The assessor 
noted that the adhesions were probably from prior cesarean 
section and subsequent scar revision.  The veteran had been 
treated by steroid injections and cryotherapy, which had 
provided some transient relief in the last two months.  The 
veteran had not taken pain medication as it caused adverse 
side effects, and she described pain in the pubic area that 
felt like an electric shock along both sides.  It was not 
related to periods, nor Depo-Provera, and it had been worse 
with stress.  Active medication included medroxyprogesterone 
injected intramuscularly every three months.  In May 2001, 
the veteran stated that after the cesarean section her 
abdominal muscles were not properly aligned.  She also 
asserted that after the laparscopy in 1999 she had 
experienced constant numbness and electrical shooting pains 
in the right pelvis and pubic bone area.  Multiple treatments 
for the problem over the years included transvaginal 
cryotherapy and steroid injections, with only temporary 
relief.  At present she got the most relief from stretching 
and yoga.  The impression was probable peripheral neuropathy 
right pelvis.  

At a May 2001 physical therapy session, the veteran 
articulated that she had sharp pain lasting 2 to 3 seconds 
that occurred 4 to 6 times a day, and that the pain stayed at 
6/10 but sometimes increased.  Goals included increasing 
pelvic symmetry, and addressing leg length discrepancy.  The 
veteran also complained of right hip pain, and x-ray found 
right acetabular sclerosis, with an impression of chronic 
right hip pain.  In July 2001, however, an attending resident 
found no evidence of hip pathology.  

In April 2003, a fee-basis examination service sent a letter 
to the veteran telling her that VA had requested it schedule 
a Compensation and Pension examination.  An April 2003 note 
in the file indicated that the veteran had failed to report.  
It is additionally noted that the veteran then failed to 
report for a Travel Board hearing.  

In its October 2005 remand, however, the Board found that the 
address on the letter concerning this latter Travel Board had 
not been the same address as that found on the veteran's VA 
Form 9.  It also appears that the April 2003 VA examination 
letter had also used the incorrect address.  

Pursuant to the Board's remand, the RO issued another Travel 
Board letter, but it appears that the incorrect address was 
again used.  A December 2005 Report of Contact contained 
indicated that the veteran's last known telephone number was 
called, and a VA employee left a message for the veteran to 
verify her current mailing address.  Also in December 2005, 
the RO received a response from the Post Office concerning 
the veteran's address that she had listed on her VA Form 9 
(as opposed to the incorrect address used in several letters 
just mentioned), which related that the veteran owned the 
property but did not live there.  The Post Office also stated 
that the veteran's forwarding address had expired.  

In July 2006, the RO send a Travel Board letter to the 
veteran's address as she had last listed on her VA Form 9, 
and the letter was returned as undeliverable.  In August 
2006, the RO referred the matter to the veteran's 
representative.  The RO recounted that recent letters 
concerning a Travel Board hearing had been returned and there 
was no forwarding order, and that the veteran's telephone 
numbers of record had been disconnected.  A September 2006 
response from the veteran's representative indicated that 
there was no new information concerning a current address, 
and he had been unable to contact the veteran through 
telephone numbers in the file.  Additionally, in October 2006 
the RO continued its research and found that the address 
listed on the veteran's credit report was an old address.  

It is generally noted that under 38 C.F.R. § 3.655 failure to 
report for a VA examination concerning an original claim 
requires that the claim be rated based upon the evidence of 
record.  Further, where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for 
the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  38 C.F.R. § 3.158(a).  

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."  To the extent that the veteran 
may have a new addresses but has not informed VA, it is well-
established that it is the claimant's responsibility to keep 
VA advised of her whereabouts in order to facilitate the 
conduct of medical inquiry.  If she does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find [her]."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

That is, even acknowledging that VA sent the April 2003 C&P 
examination letter to the incorrect address, it appears that 
it would be futile for the Board to remand this case again to 
attempt to generate additional evidence concerning the 
severity of the veteran's service-connected disability 
because she has not kept VA apprised of her address.  VA has 
evidently exhausted its available avenues to discover the 
veteran's address in its attempt to provide due process and 
evidentiary assistance for the pending claims.  

It is noted that even if the veteran had not abandoned her 
claims, the evidence does not show higher initial ratings are 
warranted.  Post-service evidence raises some questions 
whether the veteran has a current diagnosis of endometriosis 
(see November 2000 VA examination report that found 
"possible endometriosis," and later references to 
peripheral neuropathy).  Regardless, the next highest rating 
under Diagnostic Code 7629 requires at least pelvic pain (or 
heavy or irregular bleeding) not controlled by treatment.  
The record above indicates that the veteran had achieved 
intermittent and temporary relief from pelvic pain through 
injections, and physical treatment (see May 2001 VA treatment 
record noting temporary relief from injections, and relief 
from stretching and yoga).  Similarly under Diagnostic Code 
7615, General Rating Formula Disease, Injury, or Adhesions of 
Female Reproductive Organs, the next highest rating of 30 
percent requires that symptoms are not controlled by 
continuous treatment, and given the preceding evidence it 
appears that the veteran's service-connected disability have 
responded to some forms of treatment.  

Additionally, the record does not contain any evidence that 
an initial rating in excess of 10 percent is warranted for a 
scar.  Again, the Board would have sought specific medical 
findings concerning the service-connected scar in a VA 
examination, but the veteran has abandoned her claim and thus 
a further attempt at development is futile.  


ORDER

An initial rating in excess of 10 percent for service-
connected endometriosis is denied.  

An initial rating in excess of 10 percent for service-
connected residual scar, status post cesarean section, is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


